﻿On behalf of the
Government and people of Thailand, I should like to extend
my warmest congratulations to Your Excellency upon your
election to the presidency of the General Assembly at its
fifty-first session, which marks the beginning of the next
half-century for the United Nations. I am confident that,
with your leadership and guidance, this session will mark
a successful beginning for the work of the United Nations
in the next 50 years and in the new century.
From what we have seen so far, you are already off to
a good start. By insisting on beginning our meetings on
time over the past three weeks and not succumbing to the
traditional half-hour delay before starting the meetings, you
have, in effect, prevented the wastage of both time and
money for the United Nations and its Member States. This
act is truly an admirable display of leadership. My
delegation looks forward to seeing more such constructive
initiatives in the future.
As a close neighbour of Malaysia and a fellow
member of the Association of South-East Asian Nations,
Thailand is particularly pleased to see you in this important
office. You can count on my delegation’s fullest
cooperation in all your endeavours at this session.
My delegation also wishes to take this opportunity to
express its sincere appreciation to Mr. Diogo Freitas
do Amaral of Portugal, the President of the historic fiftieth
session of the General Assembly, for his most
commendable efforts in making the fiftieth session and
the fiftieth anniversary year of the United Nations truly
monumental and fruitful.
My delegation is especially grateful to Mr. Freitas
do Amaral for his role in facilitating the work of the
General Assembly’s working groups on the reform of the
United Nations, particularly the Open-ended Working
Group on the Question of Equitable Representation on
and Increase in the Membership of the Security Council
and other matters related to the Security Council. Under
his stewardship, that Working Group was able to adopt,
for the first time, a substantive and comprehensive report
which was acceptable to all.
As we enter the next half-century of the United
Nations and the closing years of the twentieth century, it
is becoming increasingly clear that we, our children and
grandchildren will soon be living in a new era that is very
different from today’s. The last decades of this century
have set the stage for a major shift in global paradigms
that will forever change the way in which we live and
work.
In recent years, events such as the population
explosion, the ebbing of the ideological tide and the
technological and communications revolution have
brought to the fore such issues as the management of
food and resources, preservation of the environment, the
need to improve income distribution, education and health
care, and the promotion of civil rights and equalities,
democracy and good governance.
In the United Nations and elsewhere, there is a clear
indication that the prominence of such issues will
continue into the next century and beyond. If we are to be
able to address these issues, deal with them in an efficient
manner, go through the transition and adjust ourselves to
the paradigm shift, we need a concerted and
comprehensive approach. This approach should be
proactive rather than reactive and should be able to
provide a new course of action for future generations.
The development and implementation of such an
approach require leadership at the global level. As the
only international body that deals with a vast array of
global issues on a daily basis, the United Nations is in a
unique position to provide that leadership.
Thailand is convinced that, in order to be able to
assume a leadership role, it is imperative that the United
3


Nations first be reformed and revitalized at all three
levels — intergovernmental, organizational and managerial.
It is for these reasons that Thailand attaches great
importance to the work of the General Assembly’s five
working groups on United Nations reform. Thailand
believes that, if given the necessary political will and
cooperation from Member States, each of these working
groups will soon be able to make specific recommendations
to the General Assembly that would serve as salient
elements of a single comprehensive reform package.
It is unfortunate, however, that, in spite of the fact that
most of these working groups have been in existence for
two to three years, a compromise on crucial issues is
nowhere in sight. Furthermore, should this trend continue,
it is unlikely that we will see any substantial achievement
from these working groups in the near future.
This desolate scenario is certainly detrimental to the
future of the United Nations, especially when we are
merely a few steps away from the next century. It is the
belief of my delegation that, if we are to make any progress
in the work of the working groups, the time is now. The
more we hesitate and bicker, the less chance there will be
of any meaningful reform of the United Nations.
Due to the lack of progress in the work of some of the
working groups, some Member States have begun to
suggest that deadlines be imposed on their work. Thailand
does not believe that such deadlines are necessary. In fact,
Thailand believes that, within a year or two, if no serious
compromise is to be found, the momentum for reform
efforts will simply wither away. At that point, we will no
longer have to worry about deadlines or the efficiency and
effectiveness of the United Nations in managing itself and
in dealing with twenty-first-century issues. Without the
necessary reforms, the fate of the United Nations is sealed.
My delegation therefore wishes to call upon all fellow
Member States to redouble their efforts, in the spirit of
cooperation and compromise and for the benefit of the
greater whole, to help facilitate the work of the working
groups in the hope that, in the very near future, they will be
able to come up with practical recommendations to the
General Assembly and that, eventually, a comprehensive
reform package can be formulated. What is indispensable
for the twenty-first century is a more capable, more
representative, more accountable and better managed United
Nations.
Year after year, we speak about the need to reform the
United Nations. Year after year, we come back to the same
problem: the willingness or, to be more precise, the lack of
willingness of Member States to see the United Nations
become what they themselves said the United Nations
should become. The United Nations cannot be reformed
simply by lip-service. No meaningful reform of the
United Nations can take place without the political,
material and financial support of its Members. The failure
of Member States to meet their financial obligations to
the United Nations, in particular, not only undermines the
United Nations ability to reform but, more importantly, in
actuality is the root cause of some of the United Nations
current inefficiencies. It is for this reason that my
delegation finds it politically and legally unacceptable for
Member States intentionally to withhold their assessed
contributions to the United Nations on any grounds
whatsoever.
When my delegation speaks about United Nations
leadership, we are referring specifically to two sources of
leadership. The first is the General Assembly, as it is the
most universal and, undeniably, the most important organ
of the United Nations. The other is the Secretary-General
as the chief administrative officer of the Organization.
As far as the General Assembly is concerned, my
delegation believes that it is essential that the
pre-eminence of the General Assembly vis-à-vis other
principal organs of the United Nations continue to be
emphasized. This pre-eminence should be not only in
words, but also in reality. The General Assembly must be
the ultimate decision-making body on all important
questions, as specified in the Charter, and not simply a
rubber stamp for decisions or agreements concocted
elsewhere. The General Assembly must truly be the voice
of and moral compass for the international community.
As for the Secretary-General, my delegation is of the
view that the twenty-first century demands that the chief
executive officer of the United Nations be someone with
exemplary courage and vision. That person must have the
courage to take bold initiatives, to stand up for what he
or she believes is right as well as to promote and defend
the interest of the greater whole. He or she must have the
vision and the managerial adeptness to turn the United
Nations into one of the most efficient and purposeful
international institutions of our time. Due to the
increasingly demanding responsibilities of the Secretary-
General, Thailand is inclined to support the idea that the
posts of Deputy Secretary-General be created and that
these deputies be empowered to act on behalf of the
Secretary-General in certain areas of his or her
overwhelming responsibilities. Moreover, in order to be
able to perform his or her functions with full efficiency
4


and without the interference of undue external pressures, a
United Nations Secretary-General should serve only one
term in office, be it of five or seven years.
Through close coordination and cooperation between
the General Assembly and the Secretary-General, a
comprehensive approach for the future can be developed
and implemented with efficiency. The development and
implementation of this new approach should be guided by
the main purposes of the United Nations, namely, the
maintenance of international peace and security and the
promotion of global economic and social development.
These dual responsibilities are the raisons d’étre of the
United Nations. They have come to symbolize the efforts
towards global cooperation and my delegation believes that
their goals should continue to be pursued with vigour and
the fullest cooperation from United Nations Member States.
In this connection, my delegation wishes to commend
Mr. Boutros Boutros-Ghali, the Secretary-General, for his
initiatives on “An Agenda for Peace” and “An Agenda for
Development”. By having the foresight to come up with
these very important documents in the early years of this
decade, the Secretary-General has provided us with
blueprints for the future upon which we can plan and
visualize a new direction for a new United Nations.
As I pointed out earlier, there is a clear trend that the
main issues that will confront us in the future are those of
economic and social development. The key concepts for the
twenty-first century are sustainable economic growth and
sustainable human and social development. For this reason,
my delegation believes that now is the time for greater
attention to be given to these issues. This belief does not
stem from the fact that Thailand herself is a developing
country, but rather from the realization that a solid
economic and social foundation is an indispensable
prerequisite for sustainable peace and prosperity.
At the international level in particular, functional
cooperation in these areas could create a network of
interdependence based on goodwill and mutual interests,
which could help eliminate conflicts and misunderstandings.
It is with this belief that Thailand has consistently been a
strong advocate of United Nations activities in the field of
economic and social development, as well as humanitarian
activities, and has been an active participant in the efforts
to reform the mechanisms of the United Nations in these
areas. A good example of Thailand’s commitment to the
United Nations development effort is her agreement to host
the tenth session of the United Nations Conference on
Trade and Development (UNCTAD) in the year 2000. In
the meantime, we are pleased that the five major
international summits organized by the United Nations,
ranging from the United Nations Conference on
Environment and Development (UNCED) in Rio de
Janeiro in 1992 to Habitat II in Istanbul earlier this year,
have proved to be useful in enabling Member States to
focus on the various aspects of development and to
cultivate a common vision and a comprehensive strategy
for cooperation among themselves. We hope that the
outcome of such conferences will help convince Member
States of the need to render all necessary assistance and
cooperation to the United Nations for its efforts in these
areas.
But while we believe that international cooperation
could stimulate and promote development, we also believe
that development efforts should, first and foremost, begin
at home. As a developing country, Thailand has always
attached high importance to both economic growth and
social development and has aspired to achieve an
equilibrium between the two. This is evident in all of
Thailand’s national development plans. Currently Thailand
is entering its eighth five-year national economic and
social development plan. We are particularly proud of this
plan, since, for the first time, the main focus is on human
development: it is a human-centred national development
plan. It is not by chance that the focus of this plan
coincides with recent efforts of the United Nations and
with the United Nations development strategy spelt out in
the Secretary-General’s “An Agenda for Development”
(A/48/935). In fact, the plan has been drawn up so as to
complement and respond to development efforts at all
levels: local, national, regional and global.
As a country of 60 million people, Thailand sees that
human and social development are the keys to national
development, since without any doubt a nation’s most
precious resource is its citizens. For this reason, through
the years the Thai Government, often under the direct
royal guidance of His Majesty King Bhumibol Adulyadej,
has been implementing hundreds of royal national
development projects, ranging from environmental
protection to education, from agriculture to public health
care. Some of these projects, such as narcotic suppression
through the introduction of crop substitution, are
internationally recognized and are being implemented in
close cooperation with the United Nations and other
international agencies. As this is the year that the Thai
nation celebrates the fiftieth anniversary of His Majesty’s
ascension to the throne, we are more determined than
ever to continue on this path and to rededicate ourselves
to advancing the cause which is so close to the heart of
5


our beloved monarch. Therefore, in the years ahead
Thailand will continue to work hard and to cooperate
closely with the international community in order to realize
the goals of sustainable economic, human and social
development.
An important instrument through which States can
realize their economic and social development goals is
international trade. It is therefore essential that all States be
treated with fairness and be given the same opportunities in
the international marketplace. This is the basic principle
behind the establishment of the World Trade Organization.
However, what we see now is a disturbing tendency on the
part of some States to use non-trade issues, such as human
rights and labour standards, as leverage in trade
negotiations. Even more alarmingly, we are seeing an effort
by some to exercise extraterritorial powers through
domestic legislation, impinging upon the freedom of other
States to pursue independent foreign policies and trading
practices.
My delegation cannot emphasize strongly enough the
importance of keeping trade separate from other issues.
Trade must remain free and open and not be held hostage
to dissolute motives. Non-trade issues must not be brought
in to be used as a smokescreen disguising neo-protectionist
policies and practices. To allow such a phenomenon to
continue would only undo the gains that we have made
over the past half century.
As mentioned above, Thailand believes in the time-
proven notion that the benefits of functional cooperation in
the field of economic and social development could have a
positive spillover effect on efforts for the maintenance of
international peace and security. However, this does not
mean that Thailand is idly waiting for such an effect to
materialize. On the contrary, as in the past, Thailand has
continued to be active in the field of international peace and
security and follows with vigilance the political and security
developments in various parts of the world. We are keeping
a watchful eye on, among other things, the peace process in
Bosnia and Herzegovina, the fragile peace efforts in the
Middle East and the unfolding situations in such diverse
places as Angola, Haiti and Eastern Slavonia, Baranja and
Western Sirmium.
In particular, as a member of the Special Committee
on Peacekeeping Operations and the coordinator of the
Non-Aligned Movement for this issue, Thailand is very
much in support of the idea that the United Nations overall
policy on peacekeeping should be re-examined. We believe
that there should be clear guidelines and principles with
regard to the scope, depth, objectives and mandates of
United Nations peacekeeping activities in order to ensure
that United Nations involvement in conflict situations will
be practical, meaningful and cost-effective.
At a time when the United Nations is facing a
financial crisis, Thailand also supports the notion that
there should be clear time-frames for United Nations
peacekeeping operations. Of the existing 16 United
Nations peacekeeping operations, two date back to the
1940s, one to the 1960s and two to the 1970s. These five
peacekeeping operations, which have been running for
decades, have thus far cost the United Nations and its
Member States almost $240 million and, more
importantly, the lives of 461 peacekeepers. Looking at
these figures, one cannot but wonder whether it is the
United Nations that is not keeping the peace, or the
parties involved that are not willing to have peace.
Whatever the answer is, the international community is
paying a high price for these operations, without any end
in sight.
As international and internal conflicts rage on, the
armaments business continues to prosper. My delegation
is gratified that the Disarmament Commission, at its 1996
session, was able to adopt the guidelines for international
arms transfers. Despite their lack of legal force, the
guidelines are an important step towards eliminating
illegal armaments, especially small arms, which in our
lifetime have caused too many losses and too much
suffering to peoples in all corners of the world.
My delegation believes that, parallel to this effort to
regulate the flow of arms, there should also be methods
of bringing to justice the perpetrators of crimes and
violence against humanity. It is in this belief that my
delegation welcomes the Economic and Social Council’s
United Nations Declaration on crime and public security
as well as the efforts to establish an international criminal
court. Even though these mechanisms will not make our
lives more secure, they nevertheless give us hope that
from now on there will be punishment to suit the crime.
6


As far as human destruction is concerned, nothing is
more terrifying than the threat of a nuclear holocaust. For
this reason, my delegation is pleased that the
Comprehensive Nuclear-Test-Ban Treaty (CTBT) has now
been adopted by the General Assembly and is currently
open for signature by interested States. Once in its
operational phase, the Treaty will be an important
complement to the Nuclear Non-Proliferation Treaty (NPT),
which was extended indefinitely in 1995.
However, neither the CTBT nor the NPT are adequate
guarantees against the threat of a nuclear holocaust. My
delegation believes that the only practical way to safeguard
the world against a nuclear catastrophe is to eliminate all
nuclear weapons. This can be done on a step-by-step basis
within a definite time-frame. As a starter, in the spirit of
the advisory opinion of the International Court of Justice
earlier this year, we could deny the legality of the use or
the threat of use of nuclear weapons. Eventually, we can
make the total elimination of all nuclear weapons and their
delivery systems, as well as of other weapons of mass
destruction, a top priority for the twenty-first century.
Last year, our Heads of State and Government
gathered here to pay tribute to the United Nations for its 50
years of service to humankind and to renew their pledge to
continue to work with the United Nations to realize the
hopes and dreams of the framers of the United Nations
Charter. Through the Declaration adopted on that occasion,
our leaders also promised to
“give to the twenty-first century a United Nations
equipped, financed and structured to serve effectively
the peoples in whose name it was established”.
(resolution 50/6, fifth preambular paragraph)
Today, I am here to reaffirm that pledge and to
propose further that the United Nations assume the
leadership role that would help guide us into the next
century. In providing this leadership, the United Nations
need not depart from what it has been doing for the past 50
years. The United Nations should continue to do what it
does best in areas such as the maintenance of international
peace and security; economic, human and social
development; humanitarian emergencies; promotion of
democracy and human rights; environmental protection; and
technical cooperation. The only differences are that in
future the United Nations will have to do these things much
better and in a more effective and efficient manner. And,
more importantly, the Organization will have to project a
clearer sense of purpose and direction, which will help
Member States and their peoples formulate a universal and
comprehensive approach to cope with the emerging
paradigms of the twenty-first century.
We are about to cross the threshold into a new and
challenging era. Through the leadership of the United
Nations, we can turn the challenges into rewards and
opportunities.






